THORNTON, J.,
dissenting.
I cannot accept the conclusion of the majority opinion, namely, that the challenged rules relating to interstate transfer of inmates of the state’s correctional institutions are subject to the provisions of the Administrative Procedures Act.
It is my view that the challenged rules are purely for the internal management of the institutions and their inmates. Rules of this nature are expressly exempt from the rule-making requirements of the Administrative Procedures Act as "internal management directives” under ORS 183.310(7)(a).
Further, it seems to me that this position is indirectly supported by the very recent decisions of the United States Supreme Court discussed in the majority opinion: Meachum v. Fano, 427 US 215, 96 S Ct 2532, 49 L Ed 451 (1976); Montanye v. Haymes, 427 US 236, 96 S Ct 2543, 49 L Ed 2d 466 (1976). In Meachum and Montanye it was held that the Due Process Clause of the Fourteenth Amendment does not require that prison authorities give a duly convicted inmate a hearing prior to transferring him from one penal institution to another within the state. I believe that the basic premise in both cases is that the interinstitutional transfer of inmates is a matter of internal management of a state’s correctional institutions.
The majority opinion relies on Burke v. Children’s Serv. Div., 26 Or App 145, 552 P2d 592 (1976), in reaching the opposite conclusion. This reliance is wholly misplaced, in my opinion. None of the four illustrative situations discussed in Burke deal with, or have any application to, a penitentiary transfer situa*277tion with which we are concerned here. See, Meachum v. Fano and Montanye v. Haymes, both supra.
I would affirm.